Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PGPUB 2016/0156771 in view of Chaar et al., US PGPUB 2016/0171804 hereinafter referenced as Chaar.

As to claim 1, Lee discloses a computer implemented method, comprising: identifying, utilizing one or more sensors operatively coupled to the smart device, a user operating a smart device (the sensor module 1140 of fig. 11 may measure a physical quantity or detect an operational stage of the electronic device 1101), 
wherein the identifying comprises inferring the user based upon characteristics of input provided by the user ([0088] The output control module 230 may enable the voice data output as a result of the user's intention to be displayed as text data through the display 150 of the electronic device 101 or to be output through the speaker of the electronic device 101 or an earphone connected to the electronic device 101 so that the user may identify the result of the user's intention before the voice data is transmitted to the electronic device of the other party); 
inferring, based upon identifying the user, a knowledge level of the user with respect to the smart device, wherein the inferring the knowledge level comprises identifying a sentiment of the user when the user provides at least one input ([0061] according to an embodiment of the present disclosure, the feature may include a specific portion of the user's body, whose shape is changed when the user speaks. The feature may include, for example, the shape of the user's mouth or a portion around the mouth, the shape of the user's eye, the user's look or a change in the user's look (e.g., movement of the user's facial muscles), the user's eye blink, or a change in position of the user's eyebrow); 
determining, based in part on the knowledge level of the user, the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command ([0088] for example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user), 
wherein determining the anomalous at least one input comprises constructing a plurality of control flow graphs, wherein each of the plurality of control flow graphs corresponds to a series of inputs utilized to execute a command supported by the smart device, wherein the constructing the plurality of control flow graphs comprises analyzing and parsing a manual of the device comprising a series of inputs needed to execute a command ([0063] the structural approach obtains structural similarity between patterns and conducts classification based on the obtained structural similarity, as shown in FIG. 3D. The information (knowledge) on the pattern is represented in a formal grammar or graph-like correlation description), 
transforming, based upon the anomalous at least one input and the pattern, the plurality of inputs to a plurality of inputs matching the pattern of inputs ([0063] a template matching scheme is described with reference to FIG. 3A. A template (e.g., a standardized frame) for a comparative pattern is prepared. A pattern to be recognized is subjected to a normalization process to fit the pattern into template requirements. The pattern may be recognized using the degrees of similarity such as a correlation or distance); and 
executing an action based upon the transformed plurality of inputs ([0086] The training targets an increased recognition rate for the subsequent use. Accordingly, the electronic device may be trained in input patterns in real-time or intermittently depending on the number or length of input patterns or the processing capability of the processor in charge of the processing of the recognition module).
Lee does not explicitly disclose wherein determining the anomalous at least one input comprises determining the at least one input does not map to a series of inputs contained with the plurality of control flow graphs and wherein the determining comprised determining the at least one input is anomalous responsive to identifying the plurality of inputs does not execute a command the user is attempting to execute; the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command.
However, in the same endeavor, Chaar discloses wherein determining the anomalous at least one input comprises determining the at least one input does not map to a series of inputs contained with the plurality of control flow graphs and wherein the determining comprised determining the at least one input is anomalous responsive to identifying the plurality of inputs does not execute a command the user is attempting to execute; and the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command ([0056] If the errors in the input do not match the tremor pattern, method 100 proceeds to block 190 and denies access to the user).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Chaar’s anomalous event determination method in order to execute desired commands confidently. 

As to claim 11, Lee discloses an apparatus, comprising: at least one processor (processor 120, fig. 1); and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor ([0153] At least a part of the device (e.g., modules or their functions) or method (e.g., operations) may be implemented as instructions stored in a computer-readable storage medium);
wherein the computer readable program code comprises code that causes the processor to identify, utilizing one or more sensors operatively coupled to the smart device, a user operating a smart device (the sensor module 1140 of fig. 11 may measure a physical quantity or detect an operational stage of the electronic device 1101), 
wherein the computer readable program code that identifies comprises inferring the user based upon characteristics of input provided by the user ([0088] The output control module 230 may enable the voice data output as a result of the user's intention to be displayed as text data through the display 150 of the electronic device 101 or to be output through the speaker of the electronic device 101 or an earphone connected to the electronic device 101 so that the user may identify the result of the user's intention before the voice data is transmitted to the electronic device of the other party);
wherein the computer readable program code comprises code that causes the processor to infer, based upon [[the]] identifying the user, a knowledge level of the user with respect to the smart device, wherein the computer readable program code that infers the knowledge level comprises identifying a sentiment of the user when the user provides at least one input ([0061] according to an embodiment of the present disclosure, the feature may include a specific portion of the user's body, whose shape is changed when the user speaks. The feature may include, for example, the shape of the user's mouth or a portion around the mouth, the shape of the user's eye, the user's look or a change in the user's look (e.g., movement of the user's facial muscles), the user's eye blink, or a change in position of the user's eyebrow); 
wherein the computer readable program code comprises code that causes the processor to determine, based in part on the knowledge level of the user, the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command ([0088] for example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user), 
wherein determining the anomalous at least one input comprises constructing a plurality of control flow graphs, wherein each of the plurality of control flow graphs corresponds to a series of inputs utilized to execute a command supported by the smart device, and wherein the constructing the plurality of control flow graphs comprises analyzing and parsing a manual of the device comprising a series of inputs needed to execute a command ([0063] the structural approach obtains structural similarity between patterns and conducts classification based on the obtained structural similarity, as shown in FIG. 3D. The information (knowledge) on the pattern is represented in a formal grammar or graph-like correlation description); 
wherein the computer readable program code comprises code that causes the processor to transform, based upon the anomalous at least one input and the pattern, the plurality of inputs to a plurality of inputs matching the pattern of inputs ([0063] a template matching scheme is described with reference to FIG. 3A. A template (e.g., a standardized frame) for a comparative pattern is prepared. A pattern to be recognized is subjected to a normalization process to fit the pattern into template requirements. The pattern may be recognized using the degrees of similarity such as a correlation or distance); and 
wherein the computer readable program code comprises code that causes the processor to execute an action based upon the transformed plurality of inputs ([0086] The training targets an increased recognition rate for the subsequent use. Accordingly, the electronic device may be trained in input patterns in real-time or intermittently depending on the number or length of input patterns or the processing capability of the processor in charge of the processing of the recognition module).
Lee does not explicitly disclose wherein determining the anomalous at least one input comprises determining the at least one input does not map to a series of inputs contained with the plurality of control flow graphs and wherein the determining comprised determining the at least one input is anomalous responsive to identifying the plurality of inputs does not execute a command the user is attempting to execute; the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command.
However, in the same endeavor, Chaar discloses wherein determining the anomalous at least one input comprises determining the at least one input does not map to a series of inputs contained with the plurality of control flow graphs and wherein the determining comprised determining the at least one input is anomalous responsive to identifying the plurality of inputs does not execute a command the user is attempting to execute; and the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command ([0056] If the errors in the input do not match the tremor pattern, method 100 proceeds to block 190 and denies access to the user).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Chaar’s anomalous event determination method in order to execute desired commands confidently. 

As to claim 12, Lee discloses a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being executable by a processor ([0153] At least a part of the device (e.g., modules or their functions) or method (e.g., operations) may be implemented as instructions stored in a computer-readable storage medium); 
wherein the computer readable program code comprises code that causes the processor to identify, utilizing one or more sensors operatively coupled to the smart device, a user operating a smart device (the sensor module 1140 of fig. 11 may measure a physical quantity or detect an operational stage of the electronic device 1101), 
wherein the computer readable program code that identifies comprises inferring the user based upon characteristics of input provided by the user ([0088] The output control module 230 may enable the voice data output as a result of the user's intention to be displayed as text data through the display 150 of the electronic device 101 or to be output through the speaker of the electronic device 101 or an earphone connected to the electronic device 101 so that the user may identify the result of the user's intention before the voice data is transmitted to the electronic device of the other party);
 wherein the computer readable program code comprises code that causes the processor to infer, based upon identifying the user, a knowledge level of the user with respect to the smart device, wherein the computer readable program code that infers the knowledge level comprises identifying a sentiment of the user when the user provides at least one input ([0061] according to an embodiment of the present disclosure, the feature may include a specific portion of the user's body, whose shape is changed when the user speaks. The feature may include, for example, the shape of the user's mouth or a portion around the mouth, the shape of the user's eye, the user's look or a change in the user's look (e.g., movement of the user's facial muscles), the user's eye blink, or a change in position of the user's eyebrow); 
wherein the computer readable program code comprises code that causes the processor to determine, based in part on the knowledge level of the user, the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command ([0088] for example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user), 
wherein determining the anomalous at least one input comprises constructing a plurality of control flow graphs, wherein each of the plurality of control flow graphs corresponds to a series of inputs utilized to execute a command supported by the smart device, and wherein the constructing the plurality of control flow graphs comprises analyzing and parsing a manual of the device comprising a series of inputs needed to execute a command ([0063] the structural approach obtains structural similarity between patterns and conducts classification based on the obtained structural similarity, as shown in FIG. 3D. The information (knowledge) on the pattern is represented in a formal grammar or graph-like correlation description); 
wherein the computer readable program code comprises code that causes the processor to transform, based upon the anomalous at least one input and the pattern, the plurality of inputs to a plurality of inputs matching the pattern of inputs ([0063] a template matching scheme is described with reference to FIG. 3A. A template (e.g., a standardized frame) for a comparative pattern is prepared. A pattern to be recognized is subjected to a normalization process to fit the pattern into template requirements. The pattern may be recognized using the degrees of similarity such as a correlation or distance); and
wherein the computer readable program code comprises code that causes the processor to execute an action based upon the transformed plurality of inputs ([0086] The training targets an increased recognition rate for the subsequent use. Accordingly, the electronic device may be trained in input patterns in real-time or intermittently depending on the number or length of input patterns or the processing capability of the processor in charge of the processing of the recognition module).
Lee does not explicitly disclose wherein determining the anomalous at least one input comprises determining the at least one input does not map to a series of inputs contained with the plurality of control flow graphs and wherein the determining comprised determining the at least one input is anomalous responsive to identifying the plurality of inputs does not execute a command the user is attempting to execute; the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command.
However, in the same endeavor, Chaar discloses wherein determining the anomalous at least one input comprises determining the at least one input does not map to a series of inputs contained with the plurality of control flow graphs and wherein the determining comprised determining the at least one input is anomalous responsive to identifying the plurality of inputs does not execute a command the user is attempting to execute; and the at least one input within a plurality of inputs provided by the user is anomalous with respect to a pattern of inputs utilized to execute a command ([0056] If the errors in the input do not match the tremor pattern, method 100 proceeds to block 190 and denies access to the user).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Chaar’s anomalous event determination method in order to execute desired commands confidently. 

As to claim 2, the combination of Lee and Chaar discloses the computer implemented method of claim 1. The combination further discloses the identifying comprises determining a usage signature of the user and comparing the usage signature to stored usage signatures associated with identified users, wherein the usage signature is based upon a modality of input to the smart device (Lee, [0063] The neural network approach classifies patterns in the process where a network constituted of processing units (neurons) responds to input stimuli (patterns), as shown in FIG. 3C. In this case, the information (knowledge) on each pattern is stored as a weight factor of synapse).

3. (Cancelled)

4. (Cancelled)

As to claim 5, the combination of Lee and Chaar discloses the computer implemented method of claim 1. The combination further discloses determining the anomalous at least one input comprises determining the at least one input does not map to series of inputs contained with the plurality of control flow graphs (Lee, [0088] for example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user).

As to claim 6, the combination of Lee and Chaar discloses the computer implemented method of claim 1. The combination further discloses the inferring comprises determining at least a subset of the plurality of inputs map to a subset of inputs within at least one of the plurality of control flow graphs and identifying the knowledge level as a low knowledge level (Lee, [0088] for example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user).

As to claim 7, the combination of Lee and Chaar discloses the computer implemented method of claim 1. The combination further discloses the inferring comprises determining the user has a low knowledge level (Lee, [0088] An error may occur when determining the user's intention using template matching or a statistical, neural network, or structural approach. For example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user).

As to claim 8, the combination of Lee and Chaar discloses the computer implemented method of claim 1. The combination further discloses the transforming comprises ignoring the anomalous at least one input based upon determining the anomalous at least one input comprises an extraneous input with respect to the pattern and wherein the executing an action comprises executing the command (Lee, the output control module 230 may perform control to transmit the voice data to the other party's electronic device without the user's confirmation depending on the settings made by the user).

As to claim 9, the combination of Lee and Chaar discloses the computer implemented method of claim 1. The combination further discloses determining a usage environment of the smart device and wherein the determining is based upon the usage environment (Lee, [0157] as is apparent from the foregoing description, according to various embodiments of the present disclosure, an electronic device, server, and method for outputting a voice enables a phone user's intention to be output as a voice in the situation where he cannot speak).

As to claim 10, the combination of Lee and Chaar discloses the computer implemented method of claim 1. The combination further discloses the executing an action comprises executing an action different from the command and being based upon the user (Lee, Optionally, at operation 660, the output control module 230 may perform control to transmit the voice data corresponding to the user's intention to the other party's electronic device so that the voice data may be output through the electronic device of the other party on the line of a call when receiving an output confirmation command from the user or without the user's confirmation depending on the settings made by the user).

As to claim 13, the combination of Lee and Chaar discloses the computer program product of claim 12. The combination further discloses the identifying comprises determining a usage signature of the user and comparing the usage signature to stored usage signatures associated with identified users, wherein the usage signature is based upon a modality of input to the smart device (Lee, [0063] The neural network approach classifies patterns in the process where a network constituted of processing units (neurons) responds to input stimuli (patterns), as shown in FIG. 3C. In this case, the information (knowledge) on each pattern is stored as a weight factor of synapse).

14. (Cancelled)

As to claim 15, the combination of Lee and Chaar discloses the computer program product of claim 12. The combination further discloses determining the anomalous at least one input comprises determining the at least one input does not map to series of inputs contained with the plurality of control flow graphs (Lee, [0088] for example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user).

As to claim 16, the combination of Lee and Chaar discloses the computer program product of claim 12. The combination further discloses the inferring comprises determining at least a subset of the plurality of inputs map to a subset of inputs within at least one of the plurality of control flow graphs and identifying the knowledge level as a low knowledge level (Lee, [0088] for example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user).

As to claim 17, the combination of Lee and Chaar discloses the computer program product of claim 12. The combination further discloses the inferring comprises determining the user has a low knowledge level (Lee, [0088] An error may occur when determining the user's intention using template matching or a statistical, neural network, or structural approach. For example, in case an input departs from the user's input pattern as predicted, the neural network approach may produce a recognition result different from what is intended by the user).

As to claim 18, the combination of Lee and Chaar discloses the computer program product of claim 12. The combination further discloses the transforming comprises ignoring the anomalous at least one input based upon determining the anomalous at least one input comprises an extraneous input with respect to the pattern and wherein the executing an action comprises executing the command (Lee, the output control module 230 may perform control to transmit the voice data to the other party's electronic device without the user's confirmation depending on the settings made by the user).

As to claim 19, the combination of Lee and Chaar discloses the computer program product of claim 12. The combination further discloses determining a usage environment of the smart device and wherein the determining is based upon the usage environment (Lee, [0157] as is apparent from the foregoing description, according to various embodiments of the present disclosure, an electronic device, server, and method for outputting a voice enables a phone user's intention to be output as a voice in the situation where he cannot speak).

As to claim 20, the combination of Lee and Chaar discloses the computer program product of claim 12. The combination further discloses the executing an action comprises executing an action different from the command and being based upon the user (Lee, Optionally, at operation 660, the output control module 230 may perform control to transmit the voice data corresponding to the user's intention to the other party's electronic device so that the voice data may be output through the electronic device of the other party on the line of a call when receiving an output confirmation command from the user or without the user's confirmation depending on the settings made by the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/9/2022